DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
“A protection device for the ischial, perineal, and urogenital area of a user” should read “A protection device for an ischial, perineal, and urogenital area of a user”
“a folding main body, which is substantially parallelogram shaped and the internal surface…” should read “a folding main body, which is substantially parallelogram shaped and having an internal surface…”
“two elastically extendable straps stably associated at a first end thereof with said main body” should read “two elastically extendable straps stably associated at a first end of each strap with said main body”
Claim 12 is objected to because of the following informalities:
“approximately two-thirds along its length” should read “approximately two-thirds along a length of said main body”
Claim 16 is objected to because of the following informalities:
“substantially over the entire surface thereof” should read “substantially over the entire surface of said internal surface”
Claim 17 is objected to because of the following informalities:
“at a said first end thereof” should read “at each of said first ends of said straps”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a folding main body, which is substantially parallelogram shaped.” The limitation is indefinite, as it is unclear what is included or excluded by the term “substantially parallelogram shaped,” e.g., how far can a shape be from a parallelogram to still be considered “substantially” parallelogram-shaped? It is noted that the specification does not provide any further clarification on the term. As such, the metes and bounds of the claim limitation cannot be readily ascertained.
Similarly, claims 13, 14, and 15 recite the limitations “substantially shaped like a isosceles triangle,” “substantially rectangular shape,” and “substantially isosceles triangle shaped,” which are indefinite for the same reason(s) discussed above. It is unclear what shapes are included or excluded by the claimed “substantially” isosceles triangular/rectangular shapes.
Claim 11 also recites the limitations “the internal surface is stably associated with a plurality of paddings separated by a plurality of dividing segments” and “two elastically extendable straps stably associated at a first end thereof with said main body.” The limitations 
Claims 16 and 17 recite similar limitations using the phrase “stably associated with,” are indefinite at least for the reasons discussed above, and will be interpreted in a likewise manner.
Similarly, claim 11 recites the limitation “at least one means for temporary interconnection associated detachably with a second end of one of said straps.” The limitations are indefinite, as it is unclear what is included or excluded by the phrase “associated detachably with.” As noted above, to associate” as a verb is usually used to refer to intangible connections (see, for example, definitions 1-4 of “associate” via Merriam-Webster.com), and it is unclear if the connection claimed is tangible or intangible. As such, the metes and bounds of the claim limitation cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitation “associated detachably with” to refer to a removable connection or fastening. 
Claim 18 recites similar limitations using the phrase “associated detachably with,” is indefinite at least for the reasons discussed above, and will be interpreted in a likewise manner.
said two means for temporary interconnection.” The limitation is indefinite, as claim 11 previously recites only “at least one means for temporary interconnection.” Therefore, there is insufficient antecedent basis for this limitation in the claims.
Claim 12 recites the limitations “a vertical major diagonal’ and “a horizontal minor diagonal.” The limitations are indefinite, as it is unclear what is included by the terms “vertical major diagonal” and “horizontal minor diagonal.” It is noted that “vertical,” “horizontal,” and “diagonal” all define different directions, and it is unclear what is included by the recited combinations of directions. Furthermore, it is unclear what a “major” diagonal is versus a “minor” diagonal. The Examiner notes that Applicant’s specification does not appear to provide any further explanation to the claim limitations in question. As such, the metes and bounds of the claim limitations cannot be readily ascertained. 
Claims 19 and 20 recite the limitation “at the end directed in the opposite direction with respect to said two straps.” The limitation is indefinite, as it is unclear which end and which opposite direction are being recited. For purposes of examination, the Examiner will interpret the limitation as follows: “at a distal end of said one of said straps.”
Dependent claims are rejected at least for depending from rejected claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant’s attention is directed to the limitation “means for temporary interconnection” recited in at least claims 11 and 18-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 18, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No. 4,229,835) in view of Garneau (US PG Pub 2013/0000025), further in view of Hazlewood et al. (herein Hazlewood)(US PG Pub 2017/0202278).
Regarding claim 11, Shaw discloses a protection device (10) for the ischial, perineal, and urogenital area of a user (see Figs. 5a-5b and column 1, lines 6-66), the protection device comprising:
a main body (12, 14, 16a) which is substantially parallelogram shaped (see Figs. 1-2, main body 12, 14, 16a has a substantially rectangular shape, which is a parallelogram) and the internal surface is stably associated with at least at least one padding (16, see Figs. 1-2 and column 3, lines 8-49);
two straps (fastening straps 26) stably associated at a first end (proximal end) thereof with said main body (see Figs. 1-2 and column 3, lines 50-64); and
at least one fastener (28) associated detachably with a second end (distal end) of one of said straps (see Figs. 1-5 and column 3, lines 50-64; fastening hooks 28 are configured to detachably fasten to apertures 30 on distal ends of fastening straps 28).

However, Shaw further discloses an elastic band (18) extending between the two fastening straps, as well as a pair of elastic straps (22, 24) extending along opposite edges of the main body (see column 3, lines 8-20 and column 3, line 65 – column 4, line 3), so as to provide an elasticized force to support and secure the protection device on the wearer’s body (see column, line 65 – column 4, line 3). It is also noted that providing an elastic material for the straps provides greater comfort to the wearer by allowing the straps to expand and fit snugly with the wearer’s body.
Therefore, based on Shaw’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaw’s fastening straps to also be made of an elastically extendable material; as Shaw already teaches the use of elastic straps elsewhere in the protection device, and doing so would provide an elasticized force to support and secure the protection device on the wearer’s body, as well as enhance wearer comfort by allowing the straps to expand and fit snugly with the wearer’s body.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Shaw also fails to disclose wherein the main body is a folded main body and wherein the at least one padding is a plurality of paddings separated by a plurality of dividing segments.
However, Garneau teaches a protection device (20) for an ischial, perineal, and urogenital area of a user (see paragraphs 0002, 0007-0009 and 0034), the protection device comprising a main body (22, 24, 26) comprising a plurality of paddings (32, 36, 38, 39) separated by a 
Therefore, based on Garneau’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaw’s padded main body to include a plurality of paddings separated by a plurality of dividing segments; as doing so would provide a plurality of distinct padded areas to cushion particular portions of the wearer’s body, while also enhancing flexibility of the main body to allow the protection device to flex and move with the wearer’s body during use.
As modified, Shaw’s main body would form a folding main body (i.e., adapted for and capable of being folded along hinge lines/grooves 30, 42 of Garneau, see Figs. 1-2 and 4 and paragraphs 0043-0045 and 0056 of Garneau). 
Shaw also fails to disclose wherein the at least one fastener is at least one means for temporary interconnection (interpreted under 35 USC 112(f) to include conventional clips or a magnetic double hook, see page 6, lines 18-22 of Applicant’s specification). Instead, Shaw teaches a hook-type fastener (28; see Fig. 4 and column 3, lines 50-64).
However, Hazlewood teaches a protective pad (10) for protecting a portion of a wearer’s body, comprising a padded main body (12, 14) and a pair of adjustable, body-encircling elastic straps (18, 20; see Figs. 1-2 and paragraphs 0016-0017), the protective pad further including at least one fastener (22) comprising buckles, clasps, hook and loops, magnets, clips, snaps, or knots (see paragraph 0016).
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 18, the modified device of Shaw (i.e., Shaw in view of Garneau and Hazlewood) is further disclosed wherein said two means for temporary interconnection (clips 22 of Hazlewood) are associated detachably with a free second end of said two straps (distal ends of straps 18, 20 of Hazlewood/distal ends of straps 26 of Shaw), which is opposite with respect to said first end (proximal ends of the same straps; see Fig. 1 of Hazlewood/Figs. 1-4 of Shaw).

Claims 11 and 18, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Garneau, in view of Lawrence (US Patent No. 1,828,572), further in view of Rampersad (US PG Pub 2006/0137071), further in view of Bookbinder et al. (herein Bookbinder)(US PG Pub 2014/0201888).
Regarding claim 11, Garneau discloses a protection device (see Fig. 1) for the ischial, perineal, and urogenital area of a user (see paragraphs 0002, 0007-0009 and 0034), the protection device comprising:
a folding main body (20, which is adapted for and capable of being folded along hinge lines/grooves 30, 42; see Figs. 1-2 and 4 and paragraphs 0043-0045 and 0056), and the internal surface is stably associated with a plurality of paddings (32, 36, 38, 39) separated by a plurality of dividing segments (30, 42, see Figs 1-2 and paragraphs 0039-0045 and 0056).

However, Lawrence teaches a protection device for the ischial, perineal, and urogenital area of a user (see Figs. 1-3 and page 1, lines 1-34) and configured to be detachably fixed to a pair of pants (1; see Fig. 1 and page 1, lines 43-65), the protection device including a main body (2) and two extendable straps (4) stably associated at a first end (proximal end) thereof with said main body; and at least one fastener (5) associated with a second end of one of said straps (see Figs. 1-2 and page 1, lines 74-95), so as to allow the protection device to be easily installed to any existing pair of pants, and to allow the protection device to be removed and laundered separately when needed (see page 1, lines 1-35 and 53-95).
Therefore, based on Lawrence’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Garneau’s protection device to be removably instead of permanently fixed to the pair of pants, such that the protection device would include two extendable straps stably associated at a first end thereof with said main body; and at least one fastener associated with a second end of one of said straps; as doing so would allow the protection device to be easily installed to any existing pair of pants, and would also allow the protection device to be removed and laundered separately when needed.
Lawrence fails to teach wherein the at least one fastener is at least one means for temporary interconnection (interpreted under 35 USC 112(f) to include conventional clips or a elastically extendable.
However, Rampersad teaches a protection device (1) for attachment to a pair of pants (5, see Figs. 1-2), the protection device including a main body (4), at least a pair of straps (2) extending from the main body, and at least one means for temporary interconnection (clips 3) at the end of each strap (see Figs. 1-3 and paragraphs 0044 and 0064), wherein the pair of straps are each elastically extendable (see paragraphs 0007-0011), so as to allow the protection device to be easily, comfortably, and flexibly installed on any chosen position on the pair of pants without additional garment modifications (see paragraphs 0005-0012).
Therefore, based on Rampersad’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted Lawrence’s snap fasteners for clips, and to have made Lawrence’s straps from an elastic material; as doing so would allow the protection device to be easily, comfortably, and flexibly installed on any chosen position on the pair of pants without additional garment modifications.
Lawrence and Rampersad fail to explicitly teach wherein the clips are associated detachably with the elastic straps (i.e., detachable from the strap, see rejection and interpretation under 35 USC 112 above).
However, Bookbinder teaches a strap device (10) for removably securing a protection device (30) to an article of clothing (see paragraphs 0020-0023), the strap device including a strap (22) and a clip (26) that is either removably attached or permanently attached to the strap (see paragraph 0023). It is noted that providing a removable clip would allow the clip to be easily 
Therefore, based on Bookbinder’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Rampersad’s clips to be explicitly removable from the straps, as doing so would allow the clips to be easily replaced without needing to replace the entire strap, for aesthetic or functional purposes (e.g., damage or excessive wear to the clips).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to pursue the known options within his or her technical grasp, and to experiment with the finite number of attachment options (i.e., either removable attachment or permanent attachment, as taught by Bookbinder), to provide maximum functionality for the desired application of the device. See MPEP 2143(I)(E).
Garneau fails to specifically teach wherein the main body is substantially parallelogram shaped. However, as noted above, it is unclear what exactly what is included or excluded by the phrase “substantially parallelogram shaped.” Additionally, Garneau further discloses wherein the shape, thickness, and design of the protection device may differ to be adapted to a particular wearer’s anatomy (see paragraph 0075).
Furthermore, Rampersad teaches wherein the main body (4) may have a variety of different shapes in various embodiments of the protection device (see Figs. 1-20), including a rectangular shape (see Fig. 3, note that a rectangular is a type of parallelogram), depending on the intended use of the protection device (see paragraphs 0019-0021 and 0064-0067).
Therefore, based on Garneau’s and Rampersad’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have 
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Regarding claim 18, the modified device of Garneau (i.e., Garneau in view of Lawrence and Rampersad) is further disclosed wherein said two means for temporary interconnection (5 of Lawrence/3 of Rampersad) are associated detachably with a free second end of said two straps (distal ends of straps 4 of Lawrence/2 of Rampersad), which is opposite with respect to said first end (proximal ends of the same straps; see Figs. 1-2 of Lawrence).

Claim 19, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Garneau, Lawrence, Rampersad, and Bookbinder, as applied to claim 11 above, in view of Jerome et al. (herein Jerome)(US Patent No. 6,988,281).
Regarding claim 19, Garneau, Lawrence, Rampersad, and Bookbinder together teach the limitations of claim 11, as discussed above, but fail to specifically teach wherein each one of said means for temporary interconnection has, at the end directed in the opposite direction with respect to said two straps (interpreted to be the distal ends of the straps, see rejection/interpretation under 35 USC 112 above), two teeth which protrude externally, are 
However, Jerome teaches a protection device (10) for attachment to a pair of pants (see Figs. 6-8 and column 5, lines 13-40) having a main body (12, 13) and at least two extendable straps (11a-11d), wherein each strap includes a means for temporary interconnection (clips 10a-10d) at a distal end of the strap (see Fig. 6 and column 5, lines 5-35), each means for temporary interconnection including two teeth which protrude externally, are arranged parallel to each other, and are substantially C-shaped in cross-section, adapted to form a hook (see annotated Fig. 8), so as to allow the clips to easily and securely grab onto the material of the pants (see column 5, lines 5-35).

    PNG
    media_image1.png
    633
    961
    media_image1.png
    Greyscale

Therefore, based on Jerome’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the clips .

Claim 20, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Garneau, Lawrence, Rampersad, and Bookbinder, as applied to claim 11 above, in view of Stauffer (US PG Pub 2014/0033394).
Regarding claim 20, Garneau, Lawrence, Rampersad, and Bookbinder together teach the limitations of claim 11, as discussed above, but fail to specifically teach wherein each one of said means for temporary interconnection has, at the end directed in the opposite direction with respect to said two straps (interpreted to be the distal ends of the straps, see rejection/interpretation under 35 USC 112 above), magnetic means for temporary coupling.
However, Stauffer teaches clasp/clip (12, 14, 16) for attaching a strap or cord (18) to an article of clothing (see Fig. 1 and paragraphs 0019-0024), wherein the clasp/clip includes magnetic means for temporary coupling (see paragraphs 0001-0007 and 0019-0024), so as to allow the clasp/clip to be securely, easily, and quickly attached to the wearer’s clothing regardless of the material of the clothing (see paragraphs 0001 and 0020).
Therefore, based on Stauffer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the clips together taught by Garneau, Lawrence, Rampersad, and Bookbinder to include magnetic means 

Examiner’s Note
Claims 12-17 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Gibbens et al. (US Patent No. 4,805,243) teaches a protection device installed within a crotch area of a pair of pants; and Netz (US Patent No. 5,241,706) teaches a folding protection device including a main body and a pair of straps, the protection device being configured to protect at least a portion of a wearer’s groin area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732